Citation Nr: 9935911	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-15 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PSTD.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to 
November 1953.  He was discharged with an under-other-than-
honorable conditions discharge.  However, by an 
administrative decision dated in September 1996, VA 
determined that his discharge was not issued under conditions 
which constituted a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO that denied a claim of entitlement to service connection 
for a psychiatric disorder.  This matter also comes from a 
January 1998 rating decision that denied a claim of 
entitlement to service connection for PTSD.  Previously, this 
case was before the Board in January 1999 when it was 
remanded to grant the appellant's request for a hearing 
before a member of the Board.  In June 1999, such a hearing 
was conducted.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the appellant currently has PTSD.

2.  Evidence has been presented which implicitly links a 
psychiatric disorder other than PTSD with the appellant's 
military service.


CONCLUSIONS OF LAW

1.  The claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1999).

2.  The claim of service connection for a psychiatric 
disorder other PTSD is well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

PTSD

The appellant claims that his PTSD had its onset in service.  
In order to award service connection for PTSD, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).  

In the present case, the Board finds that the appellant's 
claim of service connection for PTSD is not well grounded.  
No competent medical evidence has been presented to show that 
he currently has such a disorder.  His service medical 
records are negative for complaints of, treatment for, or a 
diagnosis of PTSD.  Moreover, post-service private and VA 
treatment reports do not contain a diagnosis of PTSD.  There 
was no medical evidence of the claimed disorder on VA 
examinations conducted in October 1996 or January 1998.  

The Board has taken into consideration the appellant's 
written statements and testimony regarding his having 
problems with PSTD, but no current diagnosis has been 
provided by one competent to do so.  In short, while the 
appellant is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
military service, he has not been shown competent to diagnose 
PTSD.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. 
at 494-95.  Consequently, absent the presentation of 
competent medical evidence of current disability, the 
appellant's claim may not be considered well grounded and 
must be denied.  

Psychiatric Disorder Other Than PTSD

Unlike the claim of service connection for PTSD, the Board 
finds that the appellant's claim of service connection for a 
psychiatric disorder other than PTSD is well grounded.  The 
appellant claims that he was sexually molested by a sergeant 
during service and that his psychiatric disorder stems from 
such homosexual molestation encounters.  His service medical 
records show that, in May 1953, "sexual deviate, manifested 
by overt homosexuality" was diagnosed.  No finding of any 
other psychiatric disorder was noted.  His service personnel 
records document that it was believed that the appellant was 
influenced to some extent by an older individual, and confirm 
the incident involving homosexual acts.  

Post-service private treatment records show that the 
appellant was treated for an anxiety disorder since at least 
1963.  Subsequent private records also show treatment for a 
major depressive disorder in October 1988 and schizophrenia 
in March 1983.  Most recently, at October 1996 and 
January 1998 VA examinations, anxiety disorder and dysthymia 
were diagnosed.  The medical evidence also contains 
correspondence from a private psychiatrist, dated in 
June 1999, indicating that the appellant had been under this 
psychiatrist's care for years.  The psychiatrist reported the 
appellant's history of being sexually molested during 
service.  It was the psychiatrist's opinion that the 
appellant continues to suffer from residuals of this abuse.  
The psychiatrist does not specify the type of residuals that 
the appellant suffers.  Nevertheless, the reasonable 
inferences made from reading the psychiatrist's letter, in 
connection with the other evidence of record, lead the Board 
to conclude that the appellant's claim of service connection 
for a psychiatric disorder other than PTSD is well grounded.  
In other words, there is a strong suggestion by competent 
authority that the appellant has some sort of psychiatric 
disorder other than PTSD that is attributable to his military 
service.  Under these circumstances, the Board finds that the 
claim of service connection for a psychiatric disorder other 
than PTSD is well grounded.  


ORDER

Service connection for PTSD is denied.

The claim of service connection for a psychiatric disorder 
other than PTSD is well grounded; to this extent, the appeal 
is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for a psychiatric disorder other than PTSD is well 
grounded, VA has a duty to assist the appellant in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159; Epps, supra.

Although the appellant has submitted a private medical 
opinion, dated in June 1999, which indicates that he suffers 
from residuals of the abuse he suffered in service, it is not 
clear that the physician's opinion was based on a thorough 
review of the appellant's history, especially review of 
records prepared contemporaneous with military service.  As 
noted above, the reasonable inferences made from reading the 
private medical opinion, dated in June 1999, suggest that the 
appellant suffers from residuals that may represent a 
psychiatric disorder other than PTSD which is related to 
service.  However, VA examinations conducted in October 1996 
and January 1998 do not contain a opinion regarding the 
etiology of the appellant's then-diagnosed anxiety or 
dysthymia.  Therefore, in light of the uncertainty as to 
whether the appellant's recently diagnosed anxiety or 
dysthymia may be the sort of disability contemplated by the 
June 1999 opinion, the Board finds that further evidentiary 
development would be helpful to clarify such relationship.  
In cases such as this, VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) includes the duty to provide the appellant with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is related to service.  Moore v. Derwinski, 1 Vet. 
App. 401, 405-06 (1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the appellant to 
provide information regarding any 
evidence of psychiatric treatment that 
has not already been made a part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  

2.  The RO should also contact the 
private psychiatrist who provided the 
opinion in June 1999 and request all 
treatment records.  The private physician 
should also be asked to provide an 
opinion explaining exactly what 
"residuals" were noted as a result of 
in-service abuse.

3.  The RO should then schedule the 
appellant for a VA psychiatric 
examination to determine the current 
nature of any psychiatric 
disability(ies).  The examiner should 
review the entire claims file, including 
the appellant's service medical and 
personnel records.  

The examiner should provide an opinion 
as to the medical probabilities that any 
currently diagnosed psychiatric disorder 
is related to military service or any 
event(s) coincident therewith.  Any 
opinion should be reconciled with the 
opinion set forth in June 1999 by the 
private psychiatrist or any subsequently 
prepared opinion provided in response to 
the development sought above.  

4.  The RO should take adjudicatory 
action.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the statement 
of the case was issued in September 1998.  
38 C.F.R. § 19.31 (1999).  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



